NO. 07-07-0177-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 MARCH 25, 2008
                         ______________________________

                         GUADALUPE ROSALES, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

             FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY;

            NO. D-1-DC-06-500380; HONORABLE BOB PERKINS, JUDGE
                      _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Appellant, Guadalupe Rosales, was convicted of two counts of sexual assault.

Appellant was sentenced to 15 years confinement in the Institutional Division of the Texas

Department of Criminal Justice, with the sentences to run concurrently. Appellant appeals

these convictions. We affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. See Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of her motion

to withdraw, counsel certifies that she has diligently reviewed the record and, in her
opinion, the record reflects no reversible error upon which an appeal can arguably be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App.1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court’s judgments. Additionally, counsel has

certified that she has provided appellant a copy of the Anders brief and motion to withdraw

and appropriately advised appellant of his right to file a pro se response in this matter. See

Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The court has also advised

appellant of his right to file a pro se response. Appellant has not filed a response.


       By her Anders brief, counsel raises grounds that could possibly support an appeal,

but concludes the appeal is frivolous. We have made an independent review of the entire

record to determine whether there are any arguable grounds which might support an

appeal. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988);

Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.Crim.App. 2005). We have found no such

arguable grounds and agree with counsel that the appeal is frivolous.


       Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

judgments are affirmed.




                                                  Mackey K. Hancock
                                                       Justice


Do not publish.



                                              2